Title: From Thomas Jefferson to John Barnes, 11 September 1796
From: Jefferson, Thomas
To: Barnes, John


                    
                        Dear Sir
                        Monticello Sep. 11. 96.
                    
                    I have just recieved from Mr. Donath a letter announcing that he has brought my glass. The two inclosed letters are on that subject. Mr. Ingle was formerly a cabinetmaker. He is now I believe in some line of commerce. Not knowing his present address I take the liberty of putting his letter under your cover in hopes you will be so good as to find him out. Mr. Crosby knows him well. I am with esteem Dear Sir Your most obedt. servt
                    
                        Th: Jefferson
                    
                